DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 5/27/2022, with respect to claims over prior art have been fully considered and are persuasive, see for example page 10 paragraph 2-3.  The 35 U.S.C. 103 rejection(s) of claims 1-18 has been withdrawn.  Likewise, the applicant has amended to overcome the claim objection, thus claim objections of claims 7 and 13 have been withdrawn as well. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, Dickson (US 2021/0182249) discloses providing to at least one of a plurality of client computers at least one license for a usage of at least one of a plurality of software applications; storing transaction information for each usage of the at least one of the plurality of software applications by the at least one of the plurality of client computers, where the transaction information for a particular usage includes a respective charge code, a respective site name, and a respective indication of license entitlement criteria test results for each of a plurality of license entitlement criteria tests; receiving search criteria at a user interface; searching stored transaction information using the search criteria to obtain search results; and providing the search results.
The prior art, Borthakur et al (US 2019/0163456) discloses  provisioning software in computing networks. For example, methods may include invoking one or more discovery probes; retrieving software usage data based at least on the one or more discovery probes; determining software usage predictions based on the software usage data; allocating, based on the software usage predictions, per user software entitlements and per device software entitlements to obtain an allocation of software entitlements; and invoking installation or uninstallation of software responsive to the allocation of software entitlements.
However, the prior art, either alone or in combination does not expressly disclose: “storing global detection results that indicate, for each of a plurality of end user computers, one or more installed software applications, one or more running software applications, and a user account that is executing each of the running software applications; identifying unique pairs using the global detection results, wherein each pair of the unique pairs comprises a software application name for a software application and a user name for a user; in response to identifying the unique pairs: for a unique each pair of the unique pairs, running a query against a user registry to get a list of user groups that the user name is a member of, wherein the query comprises the user name; for each pair of the unique pairs, selecting a user group from the list of user groups for that unique pair that corresponds to the software application name by selecting the user group that matches the software application name of the software application that is in that unique pair with the user name; and for each selected user group, designating a number of users in the selected user group as a license demand for authorized users for the software application; and based on the global detection results and the license demand, providing one or more recommendations.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sainanee et al (US 11,086,827) discloses receiving (605) a request to add a dataset to a set of datasets indexed by a service of the service provider network, and obtaining a schema of the dataset. A validation rule specified by a first user that is associated with the attribute of the dataset is received, and received textual metadata specified by the first user to be associated with the dataset or with the attribute of the dataset. A validation score is generated based on the validation rule and values of the dataset, and received a query originated by a second user. The query is executed to identify the dataset based on the search term partially matching a portion of the textual metadata, and sent  a response that identifies the dataset and a health score based on the validation score. A changeover time is obtained, and sent the schema responsive to a first set of queries.
Calegari et al (US 2021/0203739) discloses receiving access control information from a user client contained in a message originating from the aggregated interface by the proxy microservice. The data accessible to the user client is determined by each of the computing microservices. The determination is based on the access control information transmitted by the proxy microservice. The data to be aggregated is determined  by the proxy microservice, from the accessible data determined by computation microservices. An aggregated data is generated from the data to be aggregated, by the proxy microservice, from the accessible data determined by computation microservices. The aggregated data is transmitted by the proxy microservice to the aggregated interface of the user client.
Kaul et al (US 2021/0026851) discloses s parsing a query into multiple query predicate expressions. Multiple of query predicate expressions are determined to require materialization in an encryption scheme compatible with operations in the predicate expressions. An amount of storage capacity is compared to be consumed by materializing multiple query predicate expressions to an amount of available storage budget for materialized columns in multiple databases. The amount of storage capacity is determined that is to be consumed by materializing multiple query predicate expressions exceeds the amount of available storage budget.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENDALL DOLLY/Primary Examiner, Art Unit 2436